Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
This is an AIA  application filed November 2, 2020.
The earliest effective filing date of this AIA  application is seen as December 4, 2019, the date of the earliest priority application (United States provisional patent application serial number 62/943,600) for any claims which are fully supported under 35 U.S.C. 112(a) by the provisional application.
The effective filing date of this AIA  application is seen as November 2, 2020, the actual filing date, for any claims that are not fully supported by the foregoing provisional application.
The claims originally filed November 2, 2020 are entered, currently outstanding, and subject to examination.
This action is in response to the filing of May 13, 2021.
Claims 1-18 are currently pending.
No claims have been amended.
No claims have been cancelled.
No claims have been withdrawn.
No claims have been added.
Claims 1-18 are currently outstanding and subject to examination.
This is a non-final action and is the first action on the merits.
This is a restriction requirement not based on the merits.
Allowable subject matter is not indicated below.
Often, in the substance of the action below, formal matters are addressed first, claim rejections second, and any response to arguments third.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Applicant should check the claims closely for all structures, steps, and relationships to ensure that they are present in the drawings.
The following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Claim(s)
Feature Not Shown
7, 16
telemetry transceivers

Applicant may have other claimed configurational and/or geometrical features that are not shown in the drawings.  Examiner suggests that Applicant review its claims and drawings to ensure that all claimed features are shown.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112(b/¶ 2)
The following is a quotation of 35 U.S.C. 112(b):
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
See MPEP § 2173.05(p).  Both claims are seen as setting forth a step in a method instead of a device/product.  There is no direct claiming of a structural element, but instead a characteristic ("without interrupting signal traffic") resulting from an action ("one or more additional EBUs is spliced into the ring topology").  Claiming actions and the results thereof are consistent with method claims and are generally inconsistent with product claims.
For example, as claim 9 is a claim for a cable architecture and not a method of making a cable architecture, the additional subject matter of claim 9 is seen as a step in a method.  This renders claim 9 indefinite and the same analysis applies to claim 18.

Special Definitions for Claim Language - MPEP § 2111.01(IV)
No special definitions are seen as present in the specification regarding the language used in the claims. Consequently, the words and phrases of the claims are given their plain meaning.  MPEP §§ 2173.01, 2173.05(a), and 2111.01.
If special definitions are present, Applicant should bring those to the attention of the examiner and the prosecution history with its next response.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-18 are rejected under and 1-18 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0295674 of Inoue (Inoue) in view of U.S. Patent Application Publication No. 2007/0138417 of Sugiyama et al. (Sugiyama).
Inoue corresponds to EP 2860885 A1 cited by Applicant.
With respect to claim 1, Inoue (Fig. 1, ¶ 17, "optical submarine cable system 100") discloses an undersea fiber optic cable architecture comprising:
an installation at a terrestrial site ("landing station 106 (one of stations A to F)", hereinafter BMH for purposes of consistency/verbal alignment; ¶ 18, "The landing station 106 is a connection point between the optical submarine cable system 100 and a land-based transmission network.  The landing station 106 is installed on land.");
a first enhanced branching unit (EBU) ("optical branching units 105", here BU1) located in territorial waters adjacent to the terrestrial site (see “intended use”, below);
a second EBU (BU2) located in the territorial waters adjacent to the terrestrial site (intended use);
a first landing cable (section 1, Fig. 1) extending from the BMH (106) and connected to the first EBU (BU1);
a second landing cable (section 2, Fig. 1) extending from the BMH (106) and connected to the second EBU (BU2);
a recovery path cable (section 7) connecting the first EBU (BU1) to the second EBU (BU2);
a first trunk cable extending from the first EBU (section 5) into international waters (intended use); and
a second trunk cable extending from the second EBU (section 6) into the international waters (intended use).
The manner of operating the device does not differentiate an apparatus claim from the prior art.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was “for mixing flowing developer material” and the body of the claim recited “means for mixing ..., said mixing means being stationary and completely submerged in the developer material”.  The claim was rejected over a reference which taught all the structural limitations of the claim for the intended use of mixing flowing developer.  However, the mixer was only partially submerged in the developer material.  The Board held that the amount of submersion is immaterial to the structure of the mixer and thus the claim was properly rejected.).  MPEP § 2114(II).
Examiner deems the foregoing to be true regarding location as to where a device is operated and how its parts are located geographically.
As Inoue provides the same construction as the foregoing elements of claim 1, Inoue is seen as reading upon those elements.
Below, this analysis is referred to as “intended use”.  Subject matter in the claims directed to the intended use of a structure is not seen as providing a structural distinction over prior art.
Further, for product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  MPEP § 2112.01(I).
Below, this analysis is referred to as “same product/same features”.
Inoue as set forth above does not disclose:
a beach manhole (BMH) installed at a terrestrial site;
Sugiyama discloses an optical submarine transmission system that includes (Fig. 1, beach manhole 23 and cables 27, 25, and 29; compare Fig. 9):
a beach manhole (BMH) (beach manhole 23) installed at a terrestrial site (deemed as inherent).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a beach manhole access point along the lines of Sugiyama in a system according to Inoue as set forth above in order to conform to expected/common transcontinental marine cable practices as well as providing access at the beachhead for a cable.  This provides one rationale to combine the references.
Another completely independent and separately sufficient rationale arises as follows.  In making the combination (above), prior art elements (listed above) are combined according to known methods (per the references) to yield predictable results (an accessible undersea/submarine cable with redundant/alternative viable pathways).  MPEP § 2141(III).  This additional rationale is a sufficient, a complete, and an explicitly-recognized rationale to combine the references and conclude that the claim is obvious both under the controlling KSR Supreme Court case and MPEP § 2141(III)(A).
With respect to claim 2, Inoue in view of Sugiyama as set forth above discloses the undersea fiber optic cable architecture of claim 1, including one wherein
the first EBU (BU1/105, Fig. 2) includes one or more optical switches ("optical add-drop circuit 201", ¶ 21) for selectively routing signal traffic on the first trunk cable to the first landing cable or the recovery path cable.
With respect to claim 3, Inoue in view of Sugiyama as set forth above discloses the undersea fiber optic cable architecture of claim 1, including one wherein
the second EBU includes one or more optical switches for selectively routing signal traffic on the second trunk cable to the second landing cable or the recovery path cable.
In Inoue, the BU/branching units are the same and distribute input/output on the same basis mutatis mutandis.
With respect to claim 4, Inoue in view of Sugiyama as set forth above discloses the undersea fiber optic cable architecture of claim 1, including one further comprising
a terrestrial station connected to the BMH by a terrestrial fiber optic cable.
Deemed as inherent in the combination as terrestrial distribution is assumed as there are generally no undersea/submarine clients.  Additionally, Sugiyama has land terminal stations which may be added to Inoue in view of Sugiyama as set forth above on the same basis as Sugiyama’s beach manholes per claim 1.
With respect to claim 5, Inoue in view of Sugiyama as set forth above discloses the undersea fiber optic cable architecture of claim 1, including one wherein
the BMH, the first EBU, and the second EBU being interconnected by the first and second landing cables and the recovery path cable define a ring topology.
Per Inoue Fig. 1.
With respect to claim 6, Inoue in view of Sugiyama as set forth above discloses the undersea fiber optic cable architecture of claim 5, but not one wherein
each of the first and second landing cables and the recovery path cable include a first group of eight bidirectional fiber pairs and a second group of eight bidirectional fiber pairs, and
wherein the ring topology includes a total of sixteen bidirectional fiber pairs.
Mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960); MPEP § 2144.04(VI)(B).
Inoue Fig. 2 shows bidirectional fibers at each port.  Examiner believes that duplication of such pairs can occur to any extent desired to carry as much bandwidth as desired.
With respect to claim 7, Inoue in view of Sugiyama as set forth above discloses the undersea fiber optic cable architecture of claim 4, but not one wherein
the first and second EBUs are controlled by one or more telemetry transceivers located in the terrestrial station via the first landing cable and/or the second landing cable.
Sugiyama (¶¶ 36, 37, 40; Fig. 5) controls output from a remote station (beach manhole 42) from a terrestrial station (land terminal station 41).  Inoue provides for local operation for line breaks at its local branching units (¶ 35 et seq., Figs. 2, 3).  Inoue also provides registered wavelengths in a wavelength database 205, ¶ 30, Fig. 3.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to along the lines of Sugiyama in a system according to Inoue in view of Sugiyama as set forth above in order to remotely update and control remote stations such as branching units from a terrestrial station such as a landing station.  Such remote control might include updating wavelength lists and allocations in a wavelength database.  This provides one rationale to combine the references.
Another completely independent and separately sufficient rationale arises as follows.  In making the combination (above), prior art elements (listed above) are combined according to known methods (per the references) to yield predictable results (an accessible undersea/submarine cable with redundant/alternative viable pathways).  MPEP § 2141(III).  This additional rationale is a sufficient, a complete, and an explicitly-recognized rationale to combine the references and conclude that the claim is obvious both under the controlling KSR Supreme Court case and MPEP § 2141(III)(A).
With respect to claim 8, Inoue in view of Sugiyama as set forth above discloses the undersea fiber optic cable architecture of claim 5, including one wherein
the ring topology is configured to accommodate one or more additional EBUs for connecting additional trunk cables.
The topology is seen as so configured.  See same product/same features per claim 1, above.
With respect to claim 9, Inoue in view of Sugiyama as set forth above discloses the undersea fiber optic cable architecture of claim 5, including one wherein
one or more additional EBUs is spliced into the ring topology without interrupting signal traffic.
See the § 112(b) rejection, above.  Duplication of parts.  Same product/same features.
With respect to claim 10, Inoue in view of Sugiyama as set forth above discloses an undersea fiber optic cable architecture comprising:
a first beach manhole (BMH) installed at a first terrestrial site (Sugiyama per claim 1, above);
a second BMH installed at the first terrestrial site (duplication of parts per below);
a first landing cable extending from the first BMH into territorial waters adjacent to the terrestrial site and connected to a first enhanced branching unit (EBU) located in the territorial waters (Inoue per claim 1);
a second landing cable extending from the second BMH into the territorial waters adjacent to the terrestrial site and connected to a second EBU located in the territorial waters (duplication of parts);
a recovery path cable connecting the first EBU to the second EBU (Inoue, section 7, per claim 1);
a first trunk cable extending from the first EBU (Inoue, section 5) into international waters (intended use); and
a second trunk cable extending from the second EBU (section 6) into the international waters (intended use).
Mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960); MPEP § 2144.04(VI)(B).  See claim 6, above.
Here, duplication of parts in redundancy or extension of the architecture of claim 1 is seen as a duplication of parts that is within the person of ordinary skill in the art before the effective filing date of the claimed invention.
With respect to claim 11, Inoue in view of Sugiyama as set forth above discloses the undersea fiber optic cable architecture of claim 10, including one wherein
the first EBU (BU1/105, Fig. 2) includes one or more optical switches ("optical add-drop circuit 201", ¶ 21) for selectively routing signal traffic on the first trunk cable to the first landing cable or the recovery path cable.
With respect to claim 12, Inoue in view of Sugiyama as set forth above discloses the undersea fiber optic cable architecture of claim 10, including one wherein
the second EBU includes one or more optical switches for selectively routing signal traffic on the second trunk cable to the second landing cable or the recovery path cable.
In Inoue, the BU/branching units are the same and distribute input/output on the same basis mutatis mutandis.
With respect to claim 13, Inoue in view of Sugiyama as set forth above discloses the undersea fiber optic cable architecture of claim 10, including one further comprising
a terrestrial station connected to the first BMH or the second BMH by a terrestrial fiber optic cable.
Deemed as inherent in the combination as terrestrial distribution is assumed as there are generally no undersea/submarine clients.  Additionally, Sugiyama has land terminal stations which may be added to Inoue in view of Sugiyama as set forth above on the same basis as Sugiyama’s beach manholes per claims 1 and 4.
With respect to claim 14, Inoue in view of Sugiyama as set forth above discloses the undersea fiber optic cable architecture of claim 10, including one wherein
the first BMH, the second BMH, the first EBU, and the second EBU being interconnected by the first and second landing cables and the recovery path cable define a ring topology.
Per Inoue Fig. 1 and duplication of parts.  See claim 5, above.
With respect to claim 15, Inoue in view of Sugiyama as set forth above discloses the undersea fiber optic cable architecture of claim 10, including one wherein
each of the first and second landing cables include a first group of twelve bidirectional fiber pairs and a second group of twelve bidirectional fiber pairs.
Mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960); MPEP § 2144.04(VI)(B).
Inoue Fig. 2 shows bidirectional fibers at each port.  Examiner believes that duplication of such pairs can occur to any extent desired to carry as much bandwidth as desired.
With respect to claim 16, Inoue in view of Sugiyama as set forth above discloses the undersea fiber optic cable architecture of claim 10, including one wherein
the first and second EBUs are controlled by one or more telemetry transceivers located in terrestrial stations associated with the first and second BMHs via the first and second landing cables and/or by one or more telemetry transceivers located in terrestrial stations associated with one or more BMHs at distant termini of the first and second trunk cables.
Duplication of parts per the analysis of claim 7, above, and recapitulated below.
Sugiyama (¶¶ 36, 37, 40; Fig. 5) controls output from a remote station (beach manhole 42) from a terrestrial station (land terminal station 41).  Inoue provides for local operation for line breaks at its local branching units (¶ 35 et seq., Figs. 2, 3).  Inoue also provides registered wavelengths in a wavelength database 205, ¶ 30, Fig. 3.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to along the lines of Sugiyama in a system according to Inoue in view of Sugiyama as set forth above in order to remotely update and control remote stations such as branching units from a terrestrial station such as a landing station.  Such remote control might include updating wavelength lists and allocations in a wavelength database.  This provides one rationale to combine the references.
Another completely independent and separately sufficient rationale arises as follows.  In making the combination (above), prior art elements (listed above) are combined according to known methods (per the references) to yield predictable results (an accessible undersea/submarine cable with redundant/alternative viable pathways).  MPEP § 2141(III).  This additional rationale is a sufficient, a complete, and an explicitly-recognized rationale to combine the references and conclude that the claim is obvious both under the controlling KSR Supreme Court case and MPEP § 2141(III)(A).
With respect to claim 17, Inoue in view of Sugiyama as set forth above discloses the undersea fiber optic cable architecture of claim 14, including one wherein
the ring topology is configured to accommodate one or more additional EBUs for connecting additional trunk cables.
The topology is seen as so configured.  See same product/same features per claim 1, above.  See claim 8, above.
With respect to claim 18, Inoue in view of Sugiyama as set forth above discloses the undersea fiber optic cable architecture of claim 14, including one wherein
one or more additional EBUs is spliced into the ring topology without interrupting signal traffic.
See the § 112(b) rejection, above.  Duplication of parts.  Same product/same features.

Conclusion
Applicant’s publication US 20210175699 A1 of June 10, 2021 is cited.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited references have elements related to Applicant’s disclosure and/or claims or are otherwise associated with the other cited references, particularly with respect to submarine/undersea cable architectures and construction.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW JORDAN whose telephone number is (571) 270-1571.  The examiner can normally be reached most days 1000-1800 PACIFIC TIME ZONE (messages are returned).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas (Tom) Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andrew Jordan/
Primary Examiner, Art Unit 2883
V: (571) 270-1571 (Pacific time)
F: (571) 270-2571
July 23, 2022